Citation Nr: 1825500	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2. Entitlement to service connection for congestive heart failure, as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to July 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2012 and May 2013 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for congestive heart failure, as secondary to service-connected hypertension, is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more; or by systolic pressure predominantly 200 or more.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The Veteran's hypertension has been rated under Diagnostic Code 7101 for hypertensive vascular disease. 

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is provided if diastolic pressure is predominantly 120 or more.  A 60 percent rating is provided if diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In March 2012, the Veteran submitted a claim for; inter alia, an increased rating for his service-connected hypertension.  He contends that the rating currently assigned does not reflect the severity of his disability.

A rating in excess of 10 percent is not warranted because the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more.  Specifically, at an August 2012 VA medical examination, the Veteran's blood pressure reading was noted as 133/87.  In a June 2012 VA clinical record, his blood pressure reading was 120/89  In a September 2012 VA clinical record, his blood pressure readings were noted as 121/80, 110/80, and 108/74.  In an October 2012 VA clinical record, a blood pressure reading of 124/80 was noted.

In December 2012, the Veteran was afforded a VA medical examination for hypertension.  Blood pressure readings of 108/74 on September 21, 2012; 109/76 on July 26, 2012; and 120/89 on June 1, 2012 were noted.  It was noted that the Veteran took continuous medication for hypertension.  The Veteran did not have a history of a diastolic blood pressure elevation predominantly 100 or more.  The examiner noted that the Veteran's hypertension did not impact his ability to work.  

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for hypertension.  

In this regard, although the evidence demonstrates that the Veteran's hypertension requires continuous medication, blood pressure testing conducted during the pendency of this claim has consistently shown diastolic pressure below 100 and systolic pressure below 160.  Notably, the December 2012 VA examiner indicated that the Veteran did not have a history of a diastolic blood pressure evaluation of predominately 100 or more.  Under these circumstances, a disability rating in excess of 10 percent is not warranted.  38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101.  Moreover, where, as here, the diagnostic code contemplates the effect of the medication, the disability is to be rated as the symptoms are with the medication.  McCarroll v. McDonald, 28 Vet. App. 267 (2016).

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected hypertension, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected hypertension.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran contends that his congestive heart failure is secondary to his service-connected hypertension.  

In August 2012, the Veteran was afforded a VA medical examination.  The examiner determined a diagnosis of congestive heart failure, and indicated that the Veteran's heart condition did not qualify within the general accepted medical definition of ischemic heart disease.  The examiner, however, did not provide an opinion as to the etiology of the Veteran's congestive heart failure.  Specifically, the examiner failed to provide an opinion addressing whether the Veteran's congestive heart failure is caused or aggravated by his service-connected hypertension.  As a result, the Board finds that the examiner's opinion is inadequate.  

The Veteran underwent a VA medical examination for hypertension in December 2012.  The examiner noted that the Veteran had a history of hypertension since 1992.  The Veteran was hospitalized in 2010 for shortness of breath at which time he was found to have been in congestive heart failure (CHF).  The examiner noted that the Veteran's echocardiogram showed dilated cardiomyopathy that had decompensated and resulted in acute CHF.  As the Veteran did not give any history of a cardiac problem prior to his admission, it was thought that his cardiomyopathy was related to his recent upper respiratory infection.  The examiner noted that on review of the discharge records from St. Agnes Hospital in 2010, the etiology of his cardiomyopathy was still not clear.  It was not considered ischemic in origin, although it could not be ruled out at that time.  The examiner concluded that given no clear etiology of his cardiomyopathy that resulted in his CHF, it would be difficult to state that the Veteran's history of hypertension was the cause of his cardiomyopathy.

The Board finds that the examiner's opinion remains inadequate, because the examiner failed to provide a clear opinion, with supporting rationale addressing whether the Veteran's congestive heart failure was aggravated by his service-connected hypertension.  Further, no rationale for the absence of a clear etiology of the cardiomyopathy that resulted in CHF was provided.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In light of the above, the Board finds that the August 2012 and December 2012 opinions are inadequate, and another VA medical opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since December 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from federal facilities.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his heart disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The physician should identify all heart disabilities.  The physician is to provide opinions to the following:
	
(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed heart disability resulted from service?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed heart disability was caused by the Veteran's service-connected hypertension?

(c)  Is it at least as likely as (i.e., a 50 percent or greater probability) that any diagnosed heart disability has been aggravated (chronically worsened) by the Veteran's service-connected hypertension?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


